VICKERY, PJ.
After due consideration of this case and having heard it twice, we have come to the conclusion that the' contract sued upon was not such a contract as was enforceable. In other words, it was not a complete contract, being nothing more than a memorandum to make a contract, and' the evidence all shows in this case that no such contract was ever made.
We therefore hold that the Municipal Court was in error in holding this to be such a contract as for a breach of which damages might be recovered. The record plainly shows that there was no contract, and the judgment of the court, therefore, for damages for breach of this contract was erroneous and the judgment of the Municipal court will be reversed, and inasmuch as there was no enforceable contract, the instrument upon which the suit was brought being in writing and before us, we are called upon to enter the judgment that the Municipal Court should have entered, and that will be a final judgment for plaintiffs in error. The judgment will then be: Judgment reversed because there was no enforceable contract made between the parties; and final judgment for the plaintiffs in error. (
'LEVINE and WEYGANDT, JJ, concur.